ORDER

PER CURIAM.
James Morrison (Movant) appeals from the denial of his Rule 29.15 motion to vacate judgment and sentence. Movant was convicted of felonious restraint, Section 565.120, RSMo 2000, and was sentenced to six years imprisonment. On appeal, Movant contends the motion court erred in denying his Rule 29.15 motion because he received ineffective assistance of counsel when his trial counsel presented the GPS evidence which showed an unaccounted for seven hour period which included the time of the crime.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error was not preserved. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).